El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta es una moción para desestimar la apelación inter-puesta en octubre 19 de 1923. La teoría en que descansa la moción es que no hay ninguna exposición del caso válida, ni pliego de excepciones, y por tanto que la transcripción debe ser radicada dentro de treinta días. Regla 40; Ciuró v. Ciuró, 20 D. P. R. 30.
En este caso lo mismo que en el de Ciuró el apelante pre-sentó una llamada exposición del caso. A esto el apelado *650formuló una objeción alegando que la referida exposición no era una fiel presentación de los fieclios. En oposición a esto el apelante solicitó de la corte que eliminara la obje-ción. La corte, sin embargo, examinó la exposición del caso y en noviembre 5, 1923, resolvió que ésta era enteramente deficiente. Esta resolución de la corte fué notificada al ape-lante en 10 de diciembre.
Alega el apelante en efecto que su derecho a archivar la transcripción debe partir de la fecha diciembre 10, 1923. Hemos resuelto varias veces que el Secretario no tiene nin-gún deber de notificar la aprobación o desaprobación de una exposición del caso. Benítez v. Díaz, 28 D. P. R. 720; Guardian Assurance Co. v. López, 24 D. P. R. 637; Sucesión Landrau v. Sucesión Landrau, 25 D. P. R. 166.
Convenimos con el apelado en que el caso de Martínez v. Soto Nussa, 22 D. P. R. 599 sostiene que la corte inferior tiene el derecho de negarse a impartir su aprobación a una exposición del caso que es totalmente incompleta. La corte, por tanto, no está obligada a sugerir enmiendas como pretende sostener el apelante. La presunción es, mientras otra cosa se demuestre, que la corte no incurrió en error al declarar que la exposición del caso era totalmente defec-tuosa.
Tal vez el apelante actuando diligentemente y presen-tando una exposición del Caso reformada, hubiera podido obtener un remedio, pero como los autos revelan que no existe ninguna exposición la regla 40 y la jurisprudencia deben ser aplicadas y la apelación desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y PTutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.